UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1282


DONALD FREDERICK LEWIS,

                 Plaintiff - Appellant,

          v.

PRIVATE SIMMS,

                 Defendant – Appellee,

          and

CITY OF BOWIE, a body corporate and politic; PRINCE GEORGE’S
COUNTY, a body corporate and politic,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:11-
cv-02172-PWG)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Frederick Lewis, Appellant Pro          Se.      Matthew   Douglas
Peter, Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald      Frederick     Lewis         appeals        from    the     district

court’s    orders    dismissing      his     claims     against          Prince    George’s

County, Maryland, and the City of Bowie, Maryland, and entering

judgment    on    the    jury    verdict     in     favor     of    Private       Simms    on

Lewis’s claims asserted pursuant to 42 U.S.C. § 1983 (2012).                               On

appeal,    we    confine    our    review      to    the    issues        raised    in    the

appellant’s brief.           See 4th Cir. R. 34(b).                      Because Lewis’s

informal brief does not challenge the basis for the district

court’s disposition, Lewis has forfeited appellate review of the

court’s orders.          Accordingly, we affirm the district court’s

orders.     We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented       in    the     materials

before    this   court     and    argument     would       not     aid    the    decisional

process.

                                                                                   AFFIRMED




                                           2